Proceeding in the Surrogate’s Court, Westchester County, to settle the account of executors and for instructions. The residuary legatees appeal from the decree settling the account insofar as said decree directs that estate taxes with respect to both testamentary and nontestamentary property be paid out of residuary and insofar as said decree adjudges that the provisions of the will with respect to estate taxes supersede the provisions of an inter vivos trust. Decree, insofar as appealed from, unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. No opinion. Present — Nolan, P. J., Carswell, Adel, MaeCrate and Beldock, JJ. [197 Misc. 760.]